UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8359


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAMIAN G. BEY, a/k/a Damien Giovanni Bey,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:03-cr-00252-BR-l)


Submitted:    March 17, 2009                  Decided:   March 23, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damian G. Bey, Appellant Pro Se.           Mary Jude Darrow, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Damian   G.   Bey   seeks       to   appeal    the   denial   of   his

motions to compel the Government to file a Fed. R. Crim. P. 35

motion and to withdraw his guilty plea.             In criminal cases, the

defendant must file the notice of appeal within ten days after

the entry of judgment.        Fed. R. App. P. 4(b)(1)(A).               With or

without a motion, upon a showing of excusable neglect or good

cause, the district court may grant an extension of up to thirty

days to file a notice of appeal.                Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The district court entered judgment on March 24, 2008

and reaffirmed its previous denial on July 14, 2008.               The notice

of appeal was filed on October 22, 2008. *              Because Bey failed to

file a timely notice of appeal or to obtain an extension of the

appeal period, we dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    DISMISSED




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                      2